Action for a separation in which the defendant asserts that a decree of divorce obtained by the plaintiff in another State was ineffectual to dissolve her prior marriage, *909because of her failure to establish a bona fide domicile in that State. Judgment in favor of plaintiff reversed on the law, without costs, and judgment directed in favor of defendant, without costs. The findings of fact (Nos. 1 to 27 inclusive) are affirmed, except that in No. 12 “ New York ” is replaced by “ Nevada ”. Conclusions of law Nos. 1, 4, and 5 are adopted. This determination is made on the authority of Lefferts V. Lefferts (263 N. Y. 131). See, also, Davis V. Davis (279 N. Y. 657). The quasi estoppel invoked in Krause v. Krause (282 N. Y. 355) does not seem to operate against a party who has not procured the foreign decree. Close, P. J., Hagarty, Johnston, Adel and Lewis, JJ., concur. [181 Mise. 251.]